Citation Nr: 1028775	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected left foot and right 
knee disabilities.

2.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected left foot and right 
knee disabilities.

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 2000 
and from February 2002 to November 2004. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
The Veteran was notified of the denial of his service connection 
claims for a back disorder and a left hip disorder in February 
2006, and he was notified of the denial of his service connection 
claim for a right ankle disorder in November 2007.  

During the course of the appeal, the Veteran asserted that his 
back and right ankle disorders were caused or aggravated by his 
service-connected left foot and right knee disabilities.  As 
such, the issues on appeal have been recharacterized as stated on 
the first page of this decision to include all raised theories of 
service connection.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing held at his local RO in April 2010, as well as 
before a Decision Review Officer (DRO) at the RO in September 2009 
and January 2010.  A transcript from each of these hearings has 
been associated with the claims file.

The issues of entitlement to service connection for a back 
disorder and a right ankle disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

In September 2009, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the Veteran 
that a withdrawal of the appeal as to the issue of service 
connection for a left hip disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal to the issue of service 
connection for a left hip disorder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn his appeal with respect to the 
issue of entitlement to service connection for a left hip 
disorder in a September 2009 written statement and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal regarding this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection 
for a left hip disorder is dismissed.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's remaining claims.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The Veteran asserts that his current back and right ankle 
disorders are the result of a June 2002 motor vehicle accident 
during service.  As noted above, he further asserts that such 
disorders are secondary to his service-connected left foot and 
right knee disabilities, which resulted from such accident.  In 
particular, the Veteran claims that his current back and right 
ankle disorders are due to uneven weight distribution and altered 
gait from being in a cast and using assisted walking devices for 
over two years after the June 2002 accident.  See, e.g., April 
2010 hearing transcript.  Service connection may be granted on a 
secondary basis where the evidence shows that a current 
disability was either (1) proximately caused by or (2) 
proximately aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(en banc).  The Board notes that the evidence of record includes 
current diagnoses of degenerative changes, or arthritis, of the 
back and right ankle.  See 38 C.F.R. §§ 3.307, 3.309 (2009) 
(providing that certain chronic disabilities, including 
arthritis, will be presumptively service-connected if they 
manifest to a degree of 10 percent or more within one year 
following discharge, even if there is no evidence of such 
disability during service).  The Veteran has not been notified in 
accordance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations of the evidence and information 
necessary to establish service connection for a chronic 
disability, or on a secondary basis.  Therefore, he should be 
notified of such requirements upon remand.

Further, there is an indication that there may be outstanding VA 
and private treatment records that are pertinent to the Veteran's 
claims.  Specifically, the Veteran reports that he sought 
treatment for his right ankle disorder at the Munson Army 
Hospital approximately one month after discharge from active duty 
in November 2004.  He further reports that he has received 
treatment for his back disorder at VA facilities located in 
Leavenworth, Kansas, since approximately four months after 
service.  Additionally, the Veteran states that he has been 
treated for his right ankle and back disorders at the Kansas 
University (KU) Medical Center, including two right ankle 
surgeries.  The post-service treatment records currently in the 
claims file include VA records dated from March 2005 through 
November 2008, as well as several consult requests from Munson 
Army Health Center dated in December 2004.  These records, in 
turn, refer to test results from Cushing Memorial Hospital dated 
in December 2004, which appear to be in the claims file.  There 
is also an operation report from Dr. P dated in March 2005, and 
records from the KU Medical Center dated in November and December 
2008.  However, it appears that there may be additional records 
that are outstanding from each of these providers.  

As such, upon remand, the Veteran should be requested to identify 
all VA and private providers or facilities that have treated him 
for symptoms of his back disorder and/or right ankle disorder 
since separation from service in November 2004.  Thereafter, 
appropriate requests should be made to obtain any pertinent, 
outstanding VA and private treatment records pertaining to his 
claims.  Requests for records from identified Federal agencies, 
including but not limited to VA, should be made even if the 
Veteran does not respond to the request for further information.  
If any records are unavailable, the Veteran should be notified 
and provided an opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).  

The Board notes that the Veteran was afforded a VA examination 
pertaining to his back disorder in October 2005.  The examiner 
diagnosed the Veteran with minimal degenerative changes of the 
thoracic spine, mild degenerative changes of the lumbar spine, 
and full range of motion with paraspinal tenderness of the lumbar 
area.  The examiner opined that there was no indication of an 
injury to the back per x-rays, and the mild to minimal 
degeneration was consistent with obesity and aging, citing to a 
medical treatise.  In this regard, the Veteran has asserted that 
his obesity was due, at least in part, to reduced physical 
activity as a result of his service-connected left foot and right 
knee injuries, including the associated healing time.  

The Veteran was also afforded a VA examination pertaining to his 
right ankle disorder in February 2009, at which time he was 
diagnosed with degenerative joint disease.  The examiner noted 
that the Veteran had to use an assistive device as a result of 
his left ankle fracture and may have born more weight on the 
right ankle while the left ankle was being repaired.  However, 
the examiner stated that she could not resolve the issue of 
whether such disability was due to service or uneven weight 
bearing from the left foot disability without resulting to mere 
speculation because there was no documented "reason or injury" 
for the right ankle disability.

The Board finds that the Veteran must be afforded another VA 
examination as to each of his claimed disabilities.  In this 
regard, the previous VA examiners did not have the benefit of 
review of the possibly outstanding VA and private treatment 
records.  Moreover, it is not clear whether the examiners fully 
considered the Veteran's lay statements as to the timing of his 
symptoms, or the possible effects of his service-connected left 
foot and right knee disabilities, to include whether they 
resulted in obesity.  Furthermore, the examiners did not offer an 
opinion as to whether the Veteran's diagnosed degenerative 
changes, or arthritis, manifested to a compensable degree within 
one year following separation from service.  Accordingly, upon 
remand, after all identified, available treatment records have 
been obtained and associated with the claims file, the Veteran 
should be scheduled for a VA examination(s) to determine the 
nature and etiology of any current back and right ankle 
disorders.

After all necessary development has been completed, the Veteran's 
service connection claims, to include on a secondary basis, 
should be readjudicated with consideration of all evidence of 
record.  The VA examiners and adjudicators should consider the 
competency of certain lay evidence.  In particular, the Veteran 
is competent to testify as to the occurrence of an in-service 
injury or incident where such issue is factual in nature.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, he 
is competent to testify to a lack of observable symptoms prior to 
service, continuity of such symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  Additionally, the 
Veteran is competent to report what his service providers told 
him concerning his back and right ankle, irrespective of whether 
any specific injury or diagnosis is documented in his service 
treatment records.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  The Board and the agency of original 
jurisdiction, as fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical evidence 
submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, competent lay testimony may be rejected only if 
it is found to be mistaken or otherwise deemed not credible.  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, 
lay evidence cannot be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan, 451 F.3d 
at 1337.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
as to service connection for a chronic 
disability, and for service connection on 
a secondary basis.  See 38 C.F.R. §§ 
3.307, 3.309, 3.310(a); Allen, 7 Vet. App. 
at 448-49.

2.  Request the Veteran to identify any VA 
or private providers who have treated him 
since separation from service for any 
symptoms of a back or right ankle 
disorder; and to complete an Authorization 
and Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  After obtaining the necessary 
authorizations, request copies of any 
outstanding inpatient or outpatient 
treatment records, including but not 
limited to any records dated from November 
2004 forward from the Munson Army Health 
Center, KU Medical Center, and Cushing 
Memorial Hospital, as well as any VA 
treatment records dated from November 2008 
forward.  Requests for records from 
Federal agencies, including but not 
limited to VA, should be made even if the 
Veteran does not respond to the request 
for further information.

3.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  Requests for records 
from Federal agencies, including but not 
limited to VA, must continue until a 
determination is made that such records do 
not exist or any further efforts to obtain 
them would be futile.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance with 
38 C.F.R. § 3.159(c)&(e).

4.  After completing the above-described 
development, schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of any current back disorder or 
right ankle disorder.  The entire claims 
file and a copy of this remand should be 
made available to the examiner(s) for 
review, and such review should be noted in 
the examination report(s).  All necessary 
tests and studies should be conducted, as 
relevant to both musculoskeletal and 
neurological symptoms, as appropriate.  
The examiner(s) is/are requested to 
respond to the following:

	(a)  Identify all current back 
(cervical, thoracic, or lumbosacral) 
and/or right ankle disorders, 
including but not limited to 
arthritis or degenerative joint 
disease.  Please specify all 
musculoskeletal and neurological 
symptoms of any such disorders.

(b)  For any diagnosed back or right 
ankle disorder, is it at least as 
likely as not (probability of 50 
percent or more) that such disorder 
was incurred in or aggravated by any 
incident during active duty service, 
to include the June 2002 motor 
vehicle accident?  If arthritis is 
diagnosed, is it at least as likely 
as not that such disorder manifested 
within one year following separation 
from service in November 2004 and, if 
so, what were the manifestations?

(c)  If any diagnosed back or right 
ankle disorder was not directly 
caused or aggravated by service, is 
it at least as likely as not 
(probability of 50 percent or more) 
that such disorder is proximately due 
to or the result of (caused) or was 
worsened beyond its natural 
progression (aggravated) as a result 
of the Veteran's service-connected 
left foot or right knee disabilities?  
In rendering such opinion, please 
consider the effect of any altered 
gait or uneven weight bearing, or 
whether such service-connected 
disabilities contributed to obesity.

Any opinion offered must be accompanied by 
a complete rationale, and should reflect 
consideration of all lay and medical 
evidence of record.  

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claims based on 
the entirety of the evidence.  Such 
adjudication should reflect consideration 
of all lay and medical evidence of record, 
with consideration of the competency and 
sufficiency of certain lay evidence as 
provided in the cases summarized supra.  
All potential theories for service 
connection, to include as secondary to the 
Veteran's service-connected left foot and 
right knee disabilities, should be 
considered.  If the claims remain denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran has the right to submit additional 
evidence and argument on matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


